The petition fails to state a cause of action for contest of an election. It does not allege that *Page 208 
contestee did not receive the largest number of votes or that there was error, fraud or mistake in the tabulation of the votes cast. Contesters having, in effect, attempted, in this action, to have determined the validity or invalidity of the declaration of candidacy, procedure for which is specifically prescribed in Section 4785-70, General Code, have herein pursued the wrong remedy.
It may be noted, however, that the contesters had previously, pursuant to the provisions of Section 4785-70, General Code, filed protests with the board of elections requesting that contestee's name be not printed on the ballot. The board overruled the protests. The contesters then instituted an action for mandatory injunction prohibiting the board from printing contestee's name on the ballot. In that case the facts involved in the instant case were presented. Both the Court of Common Pleas and the Court of Appeals denied the relief sought, and this court overruled a motion to certify the record and dismissed the appeal filed as of right (Cooper v. Gorman, 154 Ohio St. 92).
The petition is dismissed.
Petition dismissed.
WEYGANDT, C.J., MATTHIAS, HART and ZIMMERMAN, JJ., concur.
STEWART, TURNER and TAFT, JJ., not participating. *Page 209